Opinion.
Per Curiam.
— Many of the errors here assigned, proceed upon the erroneous supposition that a written contract for the conveyance of land is subject to the same rules, when sought to be enforced, as a verbal contract is, though the latter is forbidden by the Statute of Frauds. We have carefully considered all the points of this case, and are' of opinion that it was rightly tried in all respects, except in allowing the plaintiff below to recover damages for mesne profit, not limited by the annual rent, nor by any other definite standard. But as the plaintiff is willing to remit $150 of the damages, so as to limit them to the rent paid, we are not required to-send the case back for a new trial.
The judgment is affirmed, so far as relates to the recovery of the land; and the assessment of the damages is corrected, and it is considered and adjudged that the plaintiff, John Phillips, recover of the defendant, Abraham Hanna, the sum of $300 damages, with interest, from the date of the original judgment and costs.